

Exhibit 10.2




AMENDMENT TO OUTSTANDING LONG-TERM INCENTIVE PERFORMANCE AND PERFORMANCE STOCK
UNIT AWARD AGREEMENTS UNDER THE
LOCKHEED MARTIN CORPORATION 2011 INCENTIVE PERFORMANCE AWARD PLAN AND
LOCKHEED MARTIN CORPORATION 2020 INCENTIVE PERFORMANCE AWARD PLAN
The Management Development and Compensation Committee (the “Committee”) of the
Board of Directors of Lockheed Martin Corporation (the “Corporation”), as
administrator of the Lockheed Martin Corporation 2011 Incentive Performance
Award Plan, as amended (“2011 Plan”), and the Lockheed Martin Corporation 2020
Incentive Performance Award Plan (“2020 Plan” and, together with the 2011 Plan,
the “Plans”), approved clarifying amendments to the terms of the outstanding,
unvested long-term incentive performance awards and performance stock unit
awards granted to employees under the Plans as set forth in the table below
(each, an “Affected Agreement”). Effective as of September 14, 2020, each of the
Affected Agreements shall be amended as provided for herein (this Amendment, the
“Amendment”).



Affected AgreementApplicable PlanLong-Term Incentive Performance Award Agreement
for the 2018 – 2020 Performance Period2011 PlanPerformance Stock Unit Award
Agreement for the 2018 – 2020 Performance Period2011 PlanLong-Term Incentive
Performance Award Agreement for the 2019 – 2021 Performance Period2011
PlanPerformance Stock Unit Award Agreement for the 2019 – 2021 Performance
Period2011 PlanLong-Term Incentive Performance Award Agreement for the 2020 –
2022 Performance Period2011 PlanPerformance Stock Unit Award Agreement for the
2020 – 2022 Performance Period2011 PlanLong-Term Incentive Performance Award
Agreement for the 2020 – 2022 Performance Period2020 PlanPerformance Stock Unit
Award Agreement for the 2020 – 2022 Performance Period2020 Plan

Capitalized terms used in this Amendment are defined in the 2011 Plan or 2020
Plan, as applicable, or the Affected Agreements.


1.    ROIC Definition. The following is added to the end of Section 4.1(a) of
each of the Affected Agreements:


Notwithstanding the foregoing, for purposes of defining ROIC herein, net income
will be adjusted to exclude any non-cash settlement charge to earnings resulting
solely from one or more risk transfer transactions to manage the Corporation’s
pension liabilities that were not included in the applicable Long Range Plan,
including any transactions involving the purchase of a group annuity contract
for a portion of the Corporation’s outstanding defined benefit pension
obligations that are treated as a settlement for accounting purposes.





--------------------------------------------------------------------------------



2.    Cash Flow Definition. The following is added to the end of Section 4.2(a)
of each of the Affected Agreements:


Notwithstanding the foregoing, for purposes of defining Cash Flow herein, cash
flow from operations will be adjusted to exclude the impact of any net increase
or decrease to cash flow from operations during the Performance Period resulting
from (i) the deferral of payroll taxes per Section 2302 of the Coronavirus Aid,
Relief, and Economic Security Act of 2020, (ii) impacts to net progress invoice
receipts per changes to Defense Federal Acquisition Regulation Supplement
232.501-1, as described in the Class Deviation issued by the U.S. Department of
Defense in March 2020 (or any subsequent revisions), (iii) cash flow impacts due
to accelerated payments to suppliers directly related to neutralizing (i) and
(ii) above during any Performance Period, and (iv) any other relief, support,
stimulus, assistance or other program provided by any U.S. governmental
authority solely and directly in response to the COVID-19 pandemic (and any
evolutions thereof) on or after the date hereof that creates a material cash
flow impact on the business similar in nature to the items described in (i) and
(ii) above.


3.    In all other respects, the Affected Agreements will remain unchanged.


4.    This Amendment is subject to the terms of the applicable Plan, and the
applicable Plan is hereby incorporated by reference.


5.    Please acknowledge receipt and consent to this Amendment by completing the
electronic receipt on the Stock Plan System at http://www.stockplanconnect.com.
Regardless of whether the Participant provides consent, this Amendment will be
deemed automatically effective except in circumstances where the Amendment is
determined to require the consent of any Participant under Section 9 of the
Affected Agreements, in which case this Amendment shall only apply to an
Affected Agreement with a Participant if consented to using the Stock Plan
System.





